Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2007

Hernandez v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3128




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hernandez v. Comm Social Security" (2007). 2007 Decisions. Paper 581.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/581


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-3128


                                REINA HERNANDEZ,

                                       Appellant

                                           v.

                     COMMISSIONER OF SOCIAL SECURITY,

                                       Appellee.



                    On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 05-cv-01717)
                    District Judge: Honorable Dennis M. Cavanaugh


                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 28, 2007

               Before: BARRY, FUENTES, and GARTH, Circuit Judges.

                               (Filed: August 16, 2007)
                                     ___________

                                      OPINION
                                     ___________

FUENTES, Circuit Judge.

      Reina Hernandez appeals the District Court’s determination that the

Commissioner’s decision to deny her Disability Insurance Benefits under the Social
Security Act was based on correct legal analysis and was supported by substantial

evidence.1 Because we agree with the District Court in all respects, we will affirm.2

       We write primarily for the parties who are well acquainted with the facts and so

will not recount them here. Moreover, because the District Court’s analysis of

Hernandez’s claim was thorough—in its recitation of the appropriate legal principles and

its application of those principles in this case—we adopt that reasoning. In sum, based on

our independent review of the administrative record and the briefs, we agree that (1)

objective medical evidence does not support Hernandez’s disability claim; (2) the

Administrative Law Judge (ALJ) properly exercised his discretion to evaluate, and in

some instances discount, Hernandez’s subjective complaints in light of the objective

medical evidence; and (3) the ALJ’s determination that Hernandez had the residual

functional capacity to perform medium work, including her previous work as an intake


1
  Hernandez claimed that her disability arose from neck and lower back pain, asthma,
chronic obstructive pulmonary disease and hepatitis C. Among other things, a New
Jersey state disability examiner found Hernandez physically capable to occasionally lift
and/or carry up to 50 pounds, frequently lift and/or carry up to 25 pounds, and stand
and/or walk about 6 hours in an eight-hour workday. The medical evidence reveals that
Hernandez’s asthma is under control as is her hepatitis C. Based on the medical
evidence, the administrative law judge found that Hernandez retained the residual
functional capacity to return to her past work as a receptionist and intake worker and thus
not disabled under the Act.
2
  The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have
jurisdiction pursuant to 28 U.S.C. § 1291. We review the Agency’s factual findings only
to determine whether the administrative record contains substantial evidence supporting
the findings. See 42 U.S.C. § 405(g); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
We exercise plenary review over all legal issues. See id.


                                             2
worker, was supported by adequate reasoning and substantial evidence. For these

reasons, articulated more fully by the District Court, we will affirm.




                                              3